DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/25/2022 has been entered.  Claims 1-21 are pending in the application.


Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 03/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 15, 19, and 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) and further in view of Lindsay et al. (US 20070152829 A1).
Regarding claims 1, 6, 10, 15, 19, and 21, Mingerink et al. discloses a packaging (20, fig. 7), wherein said packaging comprises: a first layer (22, front); a second layer (22, back fig. 7) removably coupled to said first layer, wherein said first layer and said second layer form a seal (44/58) around a replaceable staple cartridge (if desired [0005]) when said first layer and said second layer are coupled to one another (bag/package 20 seals when layers 22 are coupled to one another; and 
an RFID system, comprising: an RFID tag (28 [0039]) attached to said first layer, wherein said RFID tag comprises: an integrated battery/power source [0031]; a tag antenna (44, [0039]); and an RFID chip (28, [0027-0028, 0063]) comprising stored information (42 [0039, 0042-0043]); and an insulator (32 and/or reactivation mechanism) attached to said second layer, wherein said insulator electrically decouples said integrated battery/power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/power source when said seal (44/58) is broken between said first layer and said second layer, and; 
wherein said RFID tag becomes active and transmits said stored information to an RFID scanner (30) of the surgical instrument when said insulator is detached from said integrated battery/power source ([0034-0044], figs. 1 and 7 - (note “when” is a conditional, not positive function/action that may not be performed).
Mingerink et al. states: “the deactivation mechanism may be configured to selectively disconnect the data memory portion 42 from the antenna portion 44 of the electronic data tag or other electronic data mechanism [0042] … the reactivation mechanism can be configured to selectively reconnect the data memory portion 42 to the tag antenna portion 44 with an electronically-coupled or other operative, non-mechanical connection” [0044]
Mingerink et al. fails to disclose the item in the package is a replaceable staple cartridge for use with a surgical instrument, wherein said replaceable staple cartridge is stored in a packaging and explicitly disclose that the insulator is configured to detach from said integrated battery/power source when said seal adjacent said RFID is broken between said first layer and said second layer, decouples the battery/power source from the RDID chip as a portion of said first layer surrounding said insulator is pulled apart from said second layer, wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery/power source and having the insulator is positioned inside of a first portion of said seal, wherein said insulator is coupled to said integrated battery/power source of said RFID tag when said first portion of said seal is intact thereby electrically decoupling said integrated battery/power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/power source when said first portion of said seal adjacent said RFID system is broken in response to said first layer and said second layer separating from one another as an external force sufficient to pull first layer apart from second layer is applied thereto, and wherein said RFID tag becomes active and transmits said stored information to an RFID scanner of the surgical instrument when said insulator is detached from said integrated battery/integrated power source; wherein said insulator electrically decouples said battery/integrated power source from said RFID chip, wherein said insulator is configured to detach from said battery/integrated power source when said first layer is sufficiently removed from first portion of said second layer.
Shelton et al. teaches having a replaceable staple cartridge (34) for use with a surgical instrument (10), wherein said replaceable staple cartridge is stored in an integrated powered/battery powered conductive/inductive packaging (280/450) which has a first and second layer (front and back the encapsulate the stapler, [0063-0070]) having RFID sensors ([0057-0060]) and having a tab (405) that closes a switch when package 280 is opened ([0067] figs. 16 and 20) and also additionally teaches having the cartridge with electrical contacts that allow the device/cartridge to then power up when installed/connected wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery/integrated power source ([0070-0071], figs. 1-3, 11-20) and teaches having a first layer and said second layer form a seal around the replaceable staple cartridge when said first layer and said second layer are coupled to one another [0015, 0063].
Shelton et al. states: “tab 405 may be connected to a portion of the package 280 and configured to close the switch 412 as the package 280 is opened…pull the tab 405 at or near the time when the instrument 10 will be used, closing the switch 412 and causing the source 406 to charge” [0067]
Lindsay et al. teaches having a package with an insulator that is configured to detach from said integrated battery/integrated power source when said seal is broken between a first layer and said second layer and additionally teaches having a plurality of RFID’s in which some detach electrical connections and/or couple electrical connections when a seal is broken to determine tampering/opening of the package or some other feedback information wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery/integrated power source ([0030-0033, 0056, 0067, 0070-0083], figs. 1-7) and teaches having an insulator (406) is positioned inside of a first portion of a seal (cap), wherein said insulator is coupled to an integrated battery/integrated power source of a RFID tag ([0045, 0076], 402/408) when said first portion of the seal is intact thereby electrically decoupling said integrated battery/integrated power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/integrated power source when said first portion of said seal adjacent said RFID system is broken in response to said first layer and said second layer separating from one another, and wherein said RFID tag becomes active and transmits said stored information to an RFID scanner of the surgical instrument when said insulator is detached from said integrated battery/integrated power source [0002, 0045, 0076] and teaches having RFID’s complete circuits by pulling straps, ([0093], fig. 11).
Lindsay et al. states:  “Breaking the first circuit (e.g., breaking conductive leads 406) closes a separate alert circuit via a circuit with a transistor 412 that activates a second RFID chip 408 and antenna 410 to provide a positive indication of tampering that is readily detected by scanning [0072]… Voltage from the antenna in the cap is applied to a circuit comprising at least one transistor to open or close a switch, such that when the first chip is active, the circuit for a second chip is inactive, but when the connection to the antenna in the cap is broken (e.g., due to tampering) and no voltage from RF energy is applied to the switching circuit during an RFID scan, then a second circuit is active in which a second RFID chip is connected to a second antenna [0074]… a circuit may be disrupted by opening a box, removing a label, penetrating the wall of a container, slicing a film, etc. In some cases the packaging may be designed such that opening or cutting a package brings two conductive materials into contact to close a circuit and enable an RFID scanner to read an alert signal [0077] … Opening the passport removes the magnetic field and allows the movable element 714A to fall under the influence of gravity into position to close the circuit and allow the RFID circuit to become active and thus available for scanning. In other words, a security document system comprising the RFID switch 700A and an opposing magnetic element (not shown) keeps the RFID circuit in a deactivated state until the document is opened and positioned in a substantially horizontal, face-up position to permit reading as well as RFID scanning” [0087]
Given the suggestion and teachings of Mingerink et al. with having different items in the package and having an insulator/deactivation mechanism is configured to couple/decouple electrical connection between said first layer and said second layer of the package, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the item in the package is a replaceable staple cartridge for use with a surgical instrument, wherein said replaceable staple cartridge is stored in a packaging and explicitly disclose that the insulator is configured to detach from said integrated battery/integrated power source when said seal adjacent said RFID is broken between said first layer and said second layer, decouples the battery/power source from the RDID chip as a portion of said first layer surrounding said insulator is pulled apart from said second layer, wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery/integrated power source and having the insulator is positioned inside of a first portion of said seal, wherein said insulator is coupled to said integrated battery/integrated power source of said RFID tag when said first portion of said seal is intact thereby electrically decoupling said integrated battery/integrated power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/integrated power source when said first portion of said seal adjacent said RFID system is broken in response to said first layer and said second layer separating from one another as an external force sufficient to pull first layer apart from second layer is applied thereto, and wherein said RFID tag becomes active and transmits said stored information to an RFID scanner of the surgical instrument when said insulator is detached from said integrated battery/integrated power source for battery power conservation and/or determine tampering/opening of the package and/or some other feedback information as taught by Shelton et al. and Lindsay et al.

Claims 2-5, 7, 11-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) in view of Lindsay et al. (US 20070152829 A1) and further in view of Contini et al. (US 20160310134 A1).
Regarding claims 2-5, 7, 11-14, 16, and 20, Mingerink et al. teaches transmitting RFID tag data (see above) and Modified Mingerink et al. via Shelton also teaches having a cartridge sensor, at least one function of the surgical instrument comprises a staple firing stroke (stroke sensor 130), and teaches having encrypted information, (decoder 312 [0048, 0055-0060, 0068-0070], claims 19-20) but Modified Mingerink et al. fails to teach having a controller of the surgical instrument compares said transmitted stored information from said RFID tag to a set of compatible information, and wherein the controller prevents the surgical instrument from performing at least one function if said transmitted stored information is not found in the set of compatible information wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller does not recognize said transmitted stored information from said RFID tag.
Contini et al. teaches a RFID chip with a controller of the surgical instrument compares said transmitted stored information from said RFID tag to a set of compatible information, and wherein the controller prevents the surgical instrument from performing at least one function if said transmitted stored information is not found in the set of compatible information wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller does not recognize said transmitted stored information from said RFID tag (proper/compatible cartridge is being used [0400, 0433-0437] and transmitting information with comparing to stored information and wherein said at least one function of the surgical instrument comprises a staple firing stroke and having encrypted information [0054, 0066, 0072, 0082, 0088, 0093, 0096, 0173-0188, 0433-0436, 0451, 0462], fig. 1).  
Given the suggestion and teachings of Mingerink et al. with having transmitting RFID tag data with a controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the package with having the controller of the surgical instrument compare said transmitted stored information from said RFID tag to a set of compatible information, and wherein the controller prevents the surgical instrument from performing at least one function if said transmitted stored information is not found in the set of compatible information wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller does not recognize said transmitted stored information from said RFID tag for control, safety, and feedback purposes as taught by Contini et al.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingerink et al. (US 20080069736 A1) in view of Shelton et al. (US 20080167644 A1) in view of Lindsay et al. (US 20070152829 A1) and further in view of Smith et al. (US 20090057369 A1).
Regarding claims 8 and 17, Mingerink et al. teaches transmitting RFID tag data (see above) but fails to teach the RFID tag is positioned within an ionizing radiation proof barrier, and wherein said RFID tag is gamma sterilization resistant. 
Smith et al. teaches using RFID with a stapler (1) to determine cartridge compatibility [0174, 0183-0184] and having a RFID tag is positioned within an ionizing radiation proof barrier (radiopaque shield), and wherein said RFID tag is gamma sterilization resistant ([0228], fig. 1).
Given the suggestion and teachings of Mingerink et al. with having transmitting RFID tag data with a controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the package with having the RFID tag is positioned within an ionizing radiation proof barrier, and wherein said RFID tag is gamma sterilization resistant for sterilization, safety, and protection purposes as taught by Smith et al.



Allowable Subject Matter
Claim 18 is allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious replaceable staple cartridge is stored in a packaging for use with a surgical instrument comprising all the structural and functional limitations and further comprising the package having two layers forming a seal with an insulator attached to one of the layers and a RFID having an integrated battery/integrated power source attached to the other layer, the insulator is configured to detach from said integrated battery/integrated power source when said seal adjacent said RFID is broken between said first layer and said second layer, decouples the battery/power source from the RDID chip as a portion of said first layer surrounding said insulator is pulled apart from said second layer, wherein said RFID tag is configured to continuously transmit said stored information when said insulator is detached from said integrated battery/integrated power source and having the insulator is positioned inside of a first portion of said seal, wherein said insulator is coupled to said integrated battery/power source of said RFID tag when said first portion of said seal is intact thereby electrically decoupling said integrated battery/power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/power source when said first portion of said seal adjacent said RFID system is broken in response to said first layer and said second layer separating from one another as sufficient external force sufficient to pull said first layer and second layer is applied thereto, and wherein said RFID tag becomes active and transmits said stored information to an RFID scanner of the surgical instrument when said insulator is detached from said integrated battery/power source and stored information of said RFID chip comprises an expiration date, and wherein a controller of the surgical instrument prevents the surgical instrument from performing at least one function if the controller determines that said replaceable staple cartridge is expired.  Having the RFID activated when opening the package ensures the cartridge is safe to use and provides an effective sterile and safe use of the surgical instrument.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 02/10/2022 have been fully considered but they are not persuasive.  Attorney argues that Mingerink et al. does not disclose or teach the packaging having internal power source/battery.  Examiner contends Mingerink et al. teaches having an integrated battery/power source in the reader and/or the RFID data mechanism [0031]
Mingerink et al. states: “radio frequency identification (RFID) technology has employed passive smart tags (miniature antenna-containing tags… smart tags include a semiconductor, a coiled, etched, or stamped antenna, a capacitor, and a substrate on which the components are mounted or embedded [0002]…reader and/or its antenna system may be powered by conventional techniques and devices. Such techniques and devices can, for example, include capacitors, batteries, photo-voltaic cells, electrically-wired power supplies or the like, as well as combinations thereof” [0031]
Also, since Lindsay et al. teaches having the insulator coupled to an integrated battery/integrated power source (passive, semi passive or active) of a RFID tag ([0045, 0076], 402/408) when said first portion of the seal is intact thereby electrically decoupling said integrated battery/power source from said RFID chip, wherein said insulator is configured to detach from said integrated battery/power source when said first portion of said seal adjacent said RFID system is broken in response to said first layer and said second layer separating from one another, and wherein said RFID tag becomes active and transmits said stored information to an RFID scanner of the surgical instrument when said insulator is detached from said integrated battery/power source [0002, 0045, 0076] and teaches having RFID’s complete circuits by pulling straps with sufficient force, ([0093], fig. 11) then the integrated battery/power source with RFID is taught.  Examiner suggest reciting what stored information is transmitted from the magazine/cartridge to the scanner (type, used/spent, and etc.).
Lindsay et al. states: “RFID tags of any known type may be used, including active RFID tags, passive RFID tags, and semi-passive RFID tags. Active RFID tags are battery-powered devices that transmit a signal to a reader [0045] … active RFID chips with microbatteries (e.g., the flexible batteries of PowerPaper Ltd. of Einat, Israel) are used, such that when there is tampering, a switch is activated that connects the battery to the chip and issues an alarm signal that is immediately detected. [0076]
Moreover, Shelton et al. teaches having a replaceable staple cartridge (34) for use with a surgical instrument (10), wherein said replaceable staple cartridge is stored in an integrated powered/battery powered conductive/inductive packaging (280/450, [0063-0070]) having RFID sensors ([0057-0060]).
 Shelton et al. states: “sensors may be passively powered by inductive signals, or may be powered by a remote power source, such as a battery in the end effector 12, for example. The sensor(s) could include magnetoresistive, optical, electromechanical, radio frequency identification (RFID), micro-electrical-mechanical systems (MEMS)” [0057].
Given the suggestion and teachings of Mingerink et al. with having an antenna that is of RFID type having an integrated battery/power source in the reader and/or the RFID data mechanism, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the packaging having internal power source/battery (passive or active) for having continuous battery power and/or provide continuous feedback information as taught by Shelton et al. and Lindsay et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731